Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 21-26 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/14/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4-12, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (US 2018/0176065 A1) (Deng herein after).

Re Claim 1, Deng discloses an apparatus of a wireless communication device, comprising: 
memory; and processing circuitry (processor and memory, [0045]) configured to: 
decode priori information from signaling received from a network node (WTRU decode first broadcast channel, [0139], WTRU obtain metric form detected synchronization signal for each of the plurality of receive beams, [0142]); 
modify a superset of beam criteria stored in the memory, according to the priori information, to obtain a subset of beam criteria (WTRU obtain metric form detected synchronization signal for each of the plurality of receive beams, WTRU identify a set of receive beams within the identified plurality of receive beams, [0142]); 
select a region according to the subset of beam criteria for use in a searching operation (sweep a respective one of the plurality of receive beams during each of a plurality of synchronization sub-frames using the obtained sweep and dwell period, [0142]); and 
initiate the searching operation in the region (detect synchronization signal using the sweeping, [0142]).
Deng discloses the claimed invention except explicitly teaches select a spatial region according to the subset of beam criteria for use in a spatial searching operation; and initiate the spatial searching operation in the spatial region.
However, Deng discloses wide-beam and narrow beam covering different spatial region (Figure 15), wherein Deng further discloses select a narrow beam from decoded wide-beam information for 

Re Claim 4. The apparatus of claim 1, wherein as part of the spatial searching operation, the processing circuitry is configured to: calculate a set of antenna weight vectors to determine a beam for use in establishing a directional communication link to a second wireless communication device (synchronization signal may also have a specific beamforming configuration and properties, which may include, for example, beam-width and associated gain, side lobe suppression level and transmit power of each antenna element, [0078]).

Re Claim 5, Deng discloses the apparatus of claim 1, wherein modifying the superset of beam criteria includes reducing the superset of beam criteria to obtain the subset of beam criteria (WTRU identify a set of receive beams within the identified plurality of receive beams, [0142]).

Re Claim 6, Deng discloses the apparatus of claim 5, wherein the superset of beam criteria includes a superset of spatial regions and modifying the superset of beam criteria includes reducing the superset of spatial regions to obtain the spatial region (WTRU obtain metric form detected synchronization signal for each of the plurality of receive beams, WTRU identify a set of receive beams within the identified plurality of receive beams, [0142]).



Re Claim 8, Deng discloses the apparatus of claim 1, wherein the wireless communication device further comprises an antenna and a transceiver (WTRU, [0039]-[0040]), the antenna and the transceiver configured to: receive the signaling from the network node (WTRU receives signal from eNB, [0118]); search the spatial region according to the subset of beam criteria (WTRU obtain metric form detected synchronization signal for each of the plurality of receive beams, WTRU identify a set of receive beams within the identified plurality of receive beams, [0142]); and establish a directional communication link to a second wireless communication device (beamforming applied to both the network and the WTRU, [0070]).

Re Claim 9, Deng discloses the apparatus of claim 1, wherein the priori information includes information from one or more of a first communication link, between the wireless communication device and the network node, or a second communication link, between another wireless communication device and the network node (WTRU decode first broadcast channel, [0139], WTRU obtain metric form detected synchronization signal for each of the plurality of receive beams, [0142]).

Re Claim 10, Deng discloses the apparatus of claim 9, wherein at least one of the first communication link or the second communication link is a previous communication link (WTRU decode 

Re Claim 11, Deng discloses the apparatus of claim 1, wherein the priori information indicates prioritization of the superset of beam criteria and wherein the processing circuitry is configured to modify the superset of beam criteria to obtain the subset of beam criteria in accordance with the prioritization (WTRU may apply a hierarchical cell search to sequentially search a set of synchronization signals with decreasing associated bandwidth, [0141]).

Re Claim 12, Deng discloses the apparatus of claim 1, wherein the priori information indicates one or more of location coordinates of the spatial region, location statistics, device characteristics, or calibration parameters (WTRU obtain metric form detected synchronization signal for each of the plurality of receive beams, [0142]).

Re Claim 27, Deng discloses a computer-readable hardware storage device that stores instructions for execution by one or more processors of a wireless communication device (processor and memory, [0045]), the instructions to configure the one or more processors to: 
decode priori information from signaling received from a network node (WTRU decode first broadcast channel, [0139], WTRU obtain metric form detected synchronization signal for each of the plurality of receive beams, [0142]); 
modify a superset of beam criteria, according to the priori information, to obtain a subset of beam criteria (WTRU obtain metric form detected synchronization signal for each of the plurality of receive beams, WTRU identify a set of receive beams within the identified plurality of receive beams, [0142]); 

initiate the searching operation in the region (detect synchronization signal using the sweeping, [0142]).
Deng discloses the claimed invention except explicitly teaches select a spatial region according to the subset of beam criteria for use in a spatial searching operation; and initiate the spatial searching operation in the spatial region.
However, Deng discloses wide-beam and narrow beam covering different spatial region (Figure 15), wherein Deng further discloses select a narrow beam from decoded wide-beam information for beam sweeping ([0140]-[0145]).  Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to utilized the teaching taught by Deng to achieve the same expected result of selecting a spatial region according to the subset of beam criteria for use in a spatial searching operation; and initiate the spatial searching operation in the spatial region, in order to further improve the signal detection efficiency.

Allowable Subject Matter
Claims 2-3, 13-15, 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
wherein the network node is a reference origin for the location coordinates of the first wireless communication device and the location coordinates of the second wireless communication device; calculate location coordinates of a spatial region between the first wireless communication device and the second wireless communication device based on the location coordinates of the first wireless communication device and the location coordinates of the second wireless communication device; based on the location coordinates of the spatial region, encode first priori information for transmission to the first wireless communication device and second priori information for transmission to the second wireless communication device.
The prior art of record, also does not teach or suggest the method as recited for transmitting data on a plurality of frequency sub-channels.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH T LAM/Primary Examiner, Art Unit 2631